Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The preliminary amendment dated 14 February 2020, in which claims 2-5, 7-8, 11-14, 16-21, 23 have been amended, and claims 6, 15, 22 have been cancelled, is acknowledged.
Claims 1-5, 7-14, 16-21, 23 are pending in the instant application.
Claims 2, 3, 5, 23 are withdrawn, as being drawn to a non-elected species.
Claims 1, 4, 7-14, 16-21 are examined on their merits herein.
Priority
The instant application is a National Stage entry of International Application No. PCT/US2018/046767, filed on 14 August 2018, which claims priority from U.S. Provisional Patent Applications No. 62/545,154, filed on 14 August 2017; 62/545,118, filed on 14 August 2017; and 62/654,698, filed on 9 April 2018.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 28 November 2021 and 30 December 2021 (total 3 documents) are acknowledged and considered.
Election/Restrictions 
Applicants’ election without traverse of dimethyl itaconate 
    PNG
    media_image1.png
    190
    263
    media_image1.png
    Greyscale
as the specific itaconate, malonate or derivative thereof to be used in the method of treatment; the 
Because the election was made without traverse, the requirement for restriction/election is maintained and is herein made FINAL. 
Claims 1, 4, 7-14, 16-21 have been examined to the extent they read on the elected species: psoriasis as the specific disease to be treated, and dimethyl itaconate as the species of itaconate, malonate or derivative thereof to be administered in the method, and the following objections and rejections are made below. 
Objection to the Claims
Claims 2, 3, 5, 23, while currently withdrawn, are objected to because of the following informality: they are presented in a non-compliant form. Specifically, the status identifiers for claims 2, 3, 5, 23 should read "(Withdrawn)" until such time as examiner rejoins the claims for examination. Appropriate correction is required. See MPEP 714(C).
Claims 7, 11 are objected to because some of the compounds are listed in duplicate. For example, in claim 11

    PNG
    media_image2.png
    132
    258
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    171
    277
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    153
    209
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    161
    210
    media_image5.png
    Greyscale
. The same applies to claim 7 (where the compounds are listed with their chemical names).
Applicant is invited to identify and remove all duplicates. 
Claim 7 recites “fuamaric acid” instead of fumaric acid.
	Claim 9 is objected to because of the recitations “the unsubstituted phenyl ring or substituted phenyl ring is optionally substituted” and the recitation “the unsubstituted heterocyclyl or substituted heterocyclyl is optionally substituted”. How can an unsubstituted group be optionally substituted? Applicant is required to clarify the claim language. 
	Claim 21 is objected to because some of the diseases are listed in duplicate. For example, rheumatoid arthritis, psoriasis, autoimmune disease, multiple sclerosis, asthma. Applicant is invited to identify and remove all duplicates from claim 21. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled 


 	Claims 1, 4, 7-14, 16-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of psoriasis, multiple sclerosis or ABC subtype DLBCL lymphoma with dimethyl itaconate, 
does not reasonably provide enablement for the treatment of the claimed scope of diseases associated with an inflammatory response or an immune response with itaconate, malonate or derivatives thereof. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir.1988). The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening. However, experimentation needed to practice the invention must not be undue experimentation. The key word is ‘undue’, not experimentation’” (Wands, 8 USPQ2sd 1404). Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention. “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404). Among these factors are: (1) the nature of the invention; (2) the breath of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

While all of these factors are considered, a sufficient amount for a prima facie case is discussed below.
(1) The nature of the invention and (2) the breadth of the claims:
	Claims 1, 4, 7-14, 16-21 are drawn to a method of treating a disease associated with an inflammatory response or an immune response, said method comprising administering itaconate, any inflammatory disease or any disease associated with an immune response, including all the diseases specifically listed in instant claim 21. 
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Rahman et al. (J Rheumatol. 2010, 85, 11-26, cited in PTO-892) teach that immune-mediated inflammatory disease is a concept used to describe a group of chronic and potentially disabling conditions that share common inflammatory pathways. Rahman teaches that both genetic and environmental factors play important roles in the development of these diseases (page 11, left column). Rahman teaches that autoimmune diseases, including IMID, are the consequence of an inappropriate immune response directed to self-antigens (page 12, left column, second paragraph). 
In terms of genetic factors, Rahman teaches (page 12, left column, last paragraph, Table 1) that the HLA genetic region is linked to immune disorders, some IMID such as ankylosing spondylitis or rheumatoid arthritis or psoriasis being strongly associated to HLA, while other IMID such as Crohn’s disease or ulcerative colitis are weakly or weak-moderately associated with HLA. Rahman also teaches (figure 1) the complex relationship between HLA susceptibility and psoriatic arthritis. Rahman teaches that the HLA region contributes to one-third of the genetic risk for developing rheumatoid arthritis (page 13, right column).
Mechanistically, Rahman teaches (page 14, left column, under T cell differentiation) that Th17 cells have a significant role in the pathogenesis of autoimmunity, and this role was established with the discovery of IL-23 and its function in several IMID, such as psoriasis, AS and Crohn’s disease (CD).

Rahman teaches that dysfunctioning in lymphoid PTP lyp signaling is implicated in 4 autoimmune diseases: type 1 diabetes, RA, systemic lupus erythematosus (SLE), and Grave’s disease (page 14, right column, fifth paragraph). Rahman further teaches the role of transcription factors such as STAT4 for the pathogenesis of IMID (page 15-16), the role of Th17 cytokines in inflammation and autoimmunity (page 17). For example, Rahman teaches that Th17 cells have been implicated in the pathogenesis of psoriasis, dermal localization of Th17 cells was documented in atopic dermatitis, IL-23 and Th17 cells play a major role in the pathogenesis of IBD, IL-23 is important in the pathogenesis of Crohn’s disease, and IL-23 has been implicated in the pathogenesis of RA and SpA.
Rahman further teaches (page 18) that environmental factors such as smoking, diet, stress, microbial agents, are essential components of the pathogenesis of IMID.
In view of the teachings of Rahman, and the complexity of the mechanisms of the different IMID, the genetic predisposition to dysregulation of different pathways that define clinical subgroups of disease, a skilled artisan would view that it is unlikely that the claimed method would be useful for treating the full scope of inflammatory diseases or the full scope of immune diseases encompassed by the instant claim limitations.  Furthermore, as the etiology of 
(5) The relative skill of those in the art:
	The level of skill in the art is that of the authors of the references cited to support the examiner’s position (MDs, PhDs, or those with advanced degrees and the requisite experience in drug discovery research).
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
A disclosure should contain representative examples which provide reasonable assurance to one skilled in the art that the instant method is effective in treating the full scope of diseases associated with an inflammatory response or an immune response as claimed.  
The Specification has provided guidance for 
Dimethylitaconate (DI) being effective to down-regulate Ikb- induction (example 1) in Nrf-2 independent manner [0211]; 
DI acting on STAT3 activation in Nrf2-independent manner [0212];
DI being effective to ameliorate psoriatic pathology in mouse model [0215] and DI is effective (Figure 5B, [0216]-[0217]) in the EAE mouse model of multiple sclerosis [0217];
DI being effective to selectively inhibit ABC subtype of DLBCL lymphoma [0218];
DI being effective to down-regulate Ibk mediated inflammatory responses (Example 2);
DI treated macrophages show signature of antioxidant response [0222];
 on posttranscriptional and/or translational level; (iii) the effect of DI on Ikb-is independent of Nrf2 response; and (iv) DI inhibits IL-17-induced Ikb- and its target genes in primary keratinocytes and in the model of murine psoriasis; 
DI to interferes with Ikb signaling in vivo in a mouse model of psoriasis (Example 3, [0239]).
However, the specification does not provide guidance for treatment of broadly claimed diseases associated with an inflammatory response or an immune response with itaconate, malonate or derivative thereof.
(8) The quantity of experimentation necessary:
Considering the diversity of diseases claimed, the complexity of the underlying mechanisms, and the high unpredictability in the art as pointed out by Rahman et al., the diversity of diseases encompassed by the genus of diseases associated with an inflammatory response or an immune response, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of claims 1, 4, 7-14, 16-21.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Applicant is required to clarify the claim language.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Claim 7 is indefinite because it is unclear what is covered by the chemical name monoethylitaconate- two structures are possible.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites in the definitions of R1-R7 the broad recitation C1-10 alkyl, and the claim also recites CH3, which is the narrower statement of the range/limitation. 
Claim 10 depends on claim 9, which depends on claim 8, and claim 10 recites the limitation "R2 is CH2; R4 is CH2"; yet claim 8 defines R2 and R4 to be H, unsubstituted or substituted alkyl, unsubstituted or substituted alkene or unsubstituted or substituted alkyne.  There is insufficient antecedent basis for the limitation "R2 is CH2; R4 is CH2" of claim 10, in claim 8.


Claim 11 depends on claim 8, and claim 11 recites the following compounds:

    PNG
    media_image6.png
    636
    602
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    549
    551
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    164
    318
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    651
    461
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    175
    479
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
) or unsubstituted or substituted alkyne.  There is insufficient antecedent basis for the chemical structures of claim 11, in claim 8.
Further, there is no antecedent basis for fumaric acid, 2-methylfumaric acid, dimethyl fumarate of claim 11, in claim 8 formula I or II.
Furthermore, there is no antecedent basis for 
    PNG
    media_image12.png
    143
    244
    media_image12.png
    Greyscale
(which has an extra C atom in the skeleton vs. formula I in claim 8) of instant claim 11, in claim 8.
Applicant is required to clarify the claims language.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Regarding claim 21, the phrase "such as" (point (i), (ii), (v)) renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Furthermore, regarding claim 21, how can “susceptibility to pneumococcal disease” be a disease to be treated? What is being treated- a disease, or a “susceptibility to” a disease? For example, old age may represent “susceptibility to” many diseases, such as pneumococcal disease; adults 65 years old and older are at increased risk of pneumococcal disease. Applicant is required to clarify the claim language.
Further, in claim 21, the phrase “selected from the group consisting of: […], […], or […]” is vague and indefinite because the term “or […]” would mean that the claim is open ended in the closed Markush expression “the group consisting of”.     


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7-11, 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Kiso et al. (US 6,620,424 of 16 September 2003, cited in IDS) as evidenced by Hotamisligil et al. (Science 1993, 259, 87- 90, cited in PTO-892).
Kiso teaches (claims 6, 10) a method of treating diabetes comprising administering to a subject in need thereof a fructose-6-phosphate-2-kinase inhibitor which is itaconic acid, which is an itaconate of instant claims 1, 7-11, administered as a pharmaceutical composition, as in instant claim 20.

While Kiso does not teach that diabetes is a disease associated with an inflammatory response, Hotamisligil teaches (Abstract) the role of TNF-alpha in obesity and particularly in the insulin resistance and diabetes that accompany obesity.
As such, a method of treating a disease associated with an inflammatory response which is diabetes comprising administering itaconic acid is anticipated by Kiso.

Claims 1, 7-14, 16, 17, 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Lampropoulou et al. (Cell Metabolism 2016, 24, 158-166, cited in IDS).
Lampropoulou teaches (page 160, right column, last paragraph) a method of treating cardiac ischemia (Figures 2F, 2G) with dimethyl itaconate (DI), which is the instant elected species of itaconate or malonate to be administered. Lampropoulou teaches that administration of DI during ischemia markedly reduced myocardial infarct size. Lampropoulou further teaches that the 42% reduction in infarct size with DI treatment was comparable to that seen after dimethyl malonate administration. Thus, Lampropoulou implicitly teaches that dimethyl malonate, which is another compound of instant claims 7-11, is effective to treat ischemia.
Lampropoulou teaches that DI exerts anti-inflammatory effects in vitro and in vivo.
Lampropoulou teaches (page 160, right column, left paragraph) the proinflammatory role of succinate oxidation in cardiac ischemia-reperfusion injury, and thus teaches that cardiac ischemia is disease associated with an inflammatory response, as in instant claim 1.

Lampropoulou teaches (page 161, right column, left paragraph) that dimethyl itaconate (DI) reduces hypoxia induced increase in ROS generation (Figure 2I), as in instant claim 17 (ii), and conferred dose-dependent protection from hypoxia-induced cell death in an in vitro assay that mimics myocardial infarction injury by subjecting cardiomyocytes to hypoxic insult. 
Since Lampropoulou teaches administration of the very same compound as in instant claims 7-11, dimethyl itaconate, or of dimethyl malonate, as a pharmaceutical composition (as in instant claim 20), to the very same patient population, patients suffering from an inflammatory disease (ischemia of the heart), to treat said patients, said compound/composition, upon administration, will inherently elicit the same effect on the Ikb- induction, STAT3, TNF- production or activation of proinflammatory macrophages in said patients.
As such, a method of instant claims 1, 7-14, 16, 17, 20 is anticipated by Lampropoulou.

Claims 1, 4, 7, 11-14, 16-21 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bovenschen et al. (Am J Clin Dermatol 2010, 11(5), 343-350, cited in PTO-892), as evidenced by Johansen et al. (PNAS 2015, E5825-E5833, cited in PTO-892).
Bovenschen teaches a method of treating psoriasis (the instant elected species of a inflammatory disease to be treated and a disease of instant claim 21) with dimethylfumarate 
    PNG
    media_image13.png
    174
    260
    media_image13.png
    Greyscale
, which is a compound of instant claims 7, 11.
, as in instant claims 4, 21, or with increased expression or increased secretion of Ikb-, as in instant claims 18, 19, Johansen teaches that Ikb is a key driver in the development of psoriasis (Title, Abstract) and Ikb expression is increased in psoriatic skin (page E5827, left column, second paragraph).
With respect to the limitations in instant claims 12-14, 16-19, even though Bovenschen does not specifically teach that the dimethyl fumarate downregulates Ikb- induction (as in claim 12) in a Nrf-2 independent manner (as in instant claim 13), and inhibits STAT3 in an Nrf2-independent manner (as in instant claim 14, 19), and the TNF- production is unaffected (as in instant claims 16, 17) and dimethyl fumarate interferes with activation of proinflammatory macrophages (as in instant claim 17), the ability to interact with inhibit or interact or downregulate as above is an inherent pharmacological property of the compound. Therefore, practicing the method of Bovenschen would inherently practice the instantly claimed method.  
Since Bovenschen teaches administration of a compound of instant claims 7, 11, dimethyl fumarate, as a pharmaceutical composition (as in instant claim 20), to the very same patient population, patients suffering from psoriasis, to treat said patients, said compound/composition, upon administration, will inherently elicit the same effect on the Ikb- induction, STAT3, TNF- production or activation of proinflammatory macrophages in said patients.
As such, a method of instant claims 1, 4, 7-14, 16-21 is anticipated by Bovenschen.

Claims 1, 4, 8-10, 12-14, 16-21 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Bianchini et al. (US 2018/0221318, filed 8 February 2017, cited in PTO-892), as evidenced by Johansen et al. (PNAS 2015, E5825-E5833, cited in PTO-892).

While Bianchini does not teach that psoriasis is a disease associated with Ikb, as in instant claims 4, 21, or with increased expression or increased secretion of Ikb-, as in instant claims 18, 19, Johansen teaches that Ikb is a key driver in the development of psoriasis (Title, Abstract) and Ikb expression is increased in psoriatic skin (page E5827, left column, second paragraph).
With respect to the limitations in instant claims 12-14, 16-19, even though Bianchini does not specifically teach that the composition comprising succinic acid downregulates Ikb- induction (as in claim 12) in a Nrf-2 independent manner (as in instant claim 13), and inhibits STAT3 in an Nrf2-independent manner (as in instant claim 14, 19), and the TNF- production is unaffected (as in instant claims 16, 17) and succinic acid interferes with activation of proinflammatory macrophages (as in instant claim 17), the ability to interact with inhibit or interact or downregulate as above is an inherent pharmacological property of the compound. Therefore, practicing the method of Bianchini would inherently practice the instantly claimed method.  
Since Bianchini teaches administration of a compound of instant claims 8-10, succinic acid, as a pharmaceutical composition (as in instant claim 20), to the very same patient population, patients suffering from psoriasis, to treat said patients, said compound/composition,  induction, STAT3, TNF- production or activation of proinflammatory macrophages in said patients.
As such, a method of instant claims 1, 4, 8-10, 12-14, 16-21 is anticipated by Bianchini.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Bovenschen teaches a method of treating psoriasis (the instant elected species of a inflammatory disease to be treated and a disease of instant claim 21) with dimethylfumarate 
    PNG
    media_image13.png
    174
    260
    media_image13.png
    Greyscale
, which is a compound of instant claims 7, 11.
While Bovenschen does not teach that psoriasis is a disease associated with Ikb, as in instant claims 4, 21, or with increased expression or increased secretion of Ikb-, as in instant claims 18, 19, Johansen teaches that Ikb is a key driver in the development of psoriasis (Title, Abstract) and Ikb expression is increased in psoriatic skin (page E5827, left column, second paragraph).
With respect to the limitations in instant claims 12-14, 16-19, even though Bovenschen does not specifically teach that the dimethyl fumarate downregulates Ikb- induction (as in claim 12) in a Nrf-2 independent manner (as in instant claim 13), or inhibits STAT3 in an Nrf2-independent manner (as in instant claim 14, 19), or the TNF-a production is unaffected (as in instant claim 16) or that dimethyl malonate interferes with activation of proinflammatory macrophages (as in instant claim 17), the ability to interact with inhibit or interact or downregulate as above is an inherent pharmacological property of the compound. Therefore, practicing the method of Bovenschen would inherently practice the instantly claimed method.  
Since Bovenschen teaches administration of the very same compound as a compound of the instant invention, dimethyl fumarate, as a pharmaceutical composition (as in instant claim  induction, STAT3, TNF-a production or activation of proinflammatory macrophages in said patients.
Bovenschen does not teach treatment of psoriasis with the instant elected species, dimethylitaconate
    PNG
    media_image14.png
    151
    270
    media_image14.png
    Greyscale
.
It would have been obvious to synthesize a direct structural homolog methyl vs. hydrogen of dimethylfumarate disclosed by Bovenschen, and vary the position of the double bond in said homolog, with the expectation that the resulting compound will retain immunosuppressant and anti-inflammatory properties and will be effective to treat psoriasis. Direct structural homologs and positional isomers are prima facie obvious in the absence of unexpected results. A novel useful compound that is isomeric with the prior art compound is unpatentable unless it possesses some unobvious or unexpected beneficial property not possessed by the prior art compound. See In re Norris, 179 F.2d 970, 84 U.S.P.Q. 458 (C.C.P.A. 1970). 
 	As such, instant claims 1, 4, 7-14, 16-21 are rejected as prima facie obvious.

Claims 1, 4, 7-14, 16-21 are rejected under 35 U.S.C. 103 as obvious over Lampropoulou et al. (Cell Metabolism 2016, 24, 158-166, cited in IDS) in view of Johansen et al. (PNAS 2015, E5825-E5833, cited in PTO-892).
Lampropoulou teaches (Abstract) that dimethyl itaconate (DI) exerts anti-inflammatory effects in vitro and in vivo.
 stimulation in mouse BMDM (bone marrow activated macrophages). 
Lampropoulou teaches ((page 160, second and third paragraphs) that DI is an effective anti-inflammatory agent acting on the expression of multiple LPS-regulated genes involved in inflammasome activation and function.
Lampropoulou teaches (page 160, right column, left paragraph) that dimethyl itaconate (DI) interferes with activation of pro-inflammatory macrophages, while TNF-alpha production remains unchanged (page 160, left column, first paragraph), as in instant claims 16, 17.
Lampropoulou teaches (page 161, right column, left paragraph) that dimethyl itaconate (DI) reduces hypoxia induced increase in ROS generation (Figure 2I), as in instant claim 17 (ii). 
Lampropoulou does not teach a method of treating psoriasis with dimethyl itaconate, as in the instant claims.
Lampropoulou does not teach that psoriasis is a disease associated with Ikb, as in instant claims 4, 21, or with increased expression or increased secretion of Ikb-, as in instant claims 18, 19.

Johansen teaches that psoriasis is a common immune mediated chronic inflammatory disease.
Johansen teaches that Ikb is a key driver in the development of psoriasis (Title, Abstract), as in instant claims 4, 21, and Ikb expression is increased in psoriatic skin (page E5827, left column, second paragraph), which satisfies the limitation in instant claim 18.

 in such a method of treatment, because Johansen teaches that Ikb- is a key driver in the development of psoriasis, and downregulation of Ikb occurs in treatment of psoriasis. 
As such, claims 1, 4, 7-14, 16-21 are rejected as prima facie obvious.

Double patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4, 7-14, 16-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-8, 11-18, 20 of copending Application No.15/998,551 (reference application, cited in IDS). Although the claims at issue are not a method of claims 1, 2, 5-8, 11-18, 20 of copending Application No.15/998,551 renders obvious the instant claims.
Claims 1, 2, 5-8, 11-18, 20 of copending Application No.15/998,551 are drawn to a method of treatment of a disease, disorder, or condition associated with an inflammatory response or an immune response in a subject in need thereof, wherein the disease, disorder, or condition is associated with increased expression or increased secretion of Casp1, HIF-1a, pro-IL-i 13, ASC, NLRP3, NOS2, iNOS, NO, IL6, IFNf13, IL-12p70, IL-6, IL-i13, IL-1213, GM-CSF, IL-17, or IL-18 and is not type 2 diabetes, the method comprising: administering a therapeutically effective amount of an immunomodulatory agent comprising itaconate, or a derivative thereof, wherein itaconate, or a derivative thereof comprises a compound of formula I; claim 6 recites some of the very itaconates as in instant claim 11; claims 17, 18 recites psoriasis as the disease to be treated. Thus, there is a clear overlap in the diseases to be treated (including psoriasis) and in the compounds (itaconates) to be administered in claims 1, 2, 5-8, 11-18, 20 of copending Application No.15/998,551 and in the instantly claimed method of treatment.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1, 4, 7-14, 16-21 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IRINA NEAGU/Primary Examiner, Art Unit 1627